Citation Nr: 1040373	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for head injury with amnesia.
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to November 
1978.

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his Substantive Appeal, a VA Form 9, filed in August 2009, the 
Veteran requested a hearing before a Veterans Law Judge on Travel 
Board at the VARO.  In September 2009, he withdrew that request 
stating that he was then incarcerated.

According to a memorandum of record from his representative dated 
October 19, 2010, the Veteran had submitted statements in July 
and August 2010 which sought to have his hearing request 
reinstated, because he anticipated being released from 
incarceration on October 5, 2010.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Schedule the Veteran for a hearing before 
a Veterans Law Judge on Travel Board at the 
RO.  Document in the file the hearing 
notification(s) and all other related 
communications between VA and the Veteran.

3.  Then review the case and, after 
appropriate procedural safeguards, return it 
to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

